 8:18-cv-00332-RGK-PRSE Doc # 49 Filed: 06/08/20 Page 1 of 1 - Page ID # 5365




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD K. COOK,

                   Petitioner,                            8:18CV332

      vs.
                                              MEMORANDUM AND ORDER
BRAD HANSEN, Warden - TSCI;
SCOTT FRAKES, Director - Nebraska;
and       DEPARTMENT           OF
CORRECTIONAL SERVICES,

                   Respondents.


      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 46.) Petitioner filed a Notice of Appeal (filing no. 45)
on June 8, 2020. Petitioner appeals from the court’s Memorandum and Order and
Judgment dated May 18, 2020. (Filing Nos. 42 & 43.) Upon review of Petitioner’s
Motion for Leave to Appeal in Forma Pauperis, the court finds Petitioner is entitled
to proceed in forma pauperis on appeal.

     IT IS ORDERED that: Petitioner’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 46) is granted.

      Dated this 8th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
